DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Previously the claims were dependent on claim 5 so that when claim 5 was cancelled and its limitations placed in claim 1 then claim 6 was amended to depend from claim 1.  Claim 5 was dependent on 4 which was dependent on 3 which was dependent on 2 which was dependent on claim 1.  The limitations of claims 6-11 lack some antecedent basis due to the necessary subject matter being in the claims from which claim 5 depends.  As a result it is unclear what is required of the claims (if the limitations of claim 4 are required then these claims are still objected to) so claims 6-11 will not be considered further until the appropriate limitations be placed into either the independent claim or into claim 6 or to amend claim 6 so as to depend from claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dudar (U.S. Pat. No. 9,856,828).
Regarding claim 1, Dudar discloses A method for an engine of a vehicle, comprising: 
in response to indication of blockage in a fuel vapor purge system (408 diagnoses that the valve has opened and A/F ratio has changed.  If not a problem is indicated that would be a blockage possibly due to the valve being stuck disclosed in col. 13, lines 40-50 and col. 14, lines 15-21), actuating a purge system valve to a second position (414 allows for the actuation of the valves to direct vapor to line 151 also disclosed in claim 4) to route contaminants from an ejector (140) to an engine intake manifold (23),
wherein blockage in the fuel vapor purge system is indicated in response to a pressure in a fuel tank being above a threshold pressure upon completion of a diagnostic routine of the fuel vapor purge system carried out during boosted operation of the engine, the threshold pressure corresponding to a lower than atmospheric pressure (col. 15, lines 1-40 discloses monitoring fuel tank pressure during boosted conditions and if the pressure does not drop below a threshold which is lower than atmospheric this indicates a degradation of the check valve.).
Regarding claim 2 which depends from claim 1, Dudar discloses wherein the fuel vapor purge system of an engine evaporative emissions control (EVAP) system includes each of 
a first purge conduit (151) coupling a canister purge valve (CPV) (158) to the engine intake manifold downstream of a throttle, the ejector, 
a second purge conduit (at 144) coupling the CPV to the ejector, 
a third purge conduit (148) coupling the ejector to an intake passage upstream of an intake compressor, and the purge system valve.
Regarding claim 3 which depends from claim 2, Dudar discloses wherein the first purge conduit includes
 a first check valve (153) positioned between the CPV and the engine intake manifold, the first check valve opening in presence of a lower than threshold pressure in the engine intake manifold, and 
wherein the second purge conduit including a second check valve (col. 7, lines 3-10 discloses placing a check valve adjacent the port between the ejector port and purge valve) positioned between the CPV and a second port of the ejector, the second check valve opening in presence of a lower than threshold pressure at the second port of the ejector.
Regarding claim 12, Dudar discloses a method for an engine, comprising: 
during a first condition, actuating a purge system valve to a first position to purge a fuel vapor canister of an engine evaporative emissions control (EVAP) system to an engine intake passage upstream of an intake compressor via each of a purge line and an ejector; and in response to a pressure in a fuel tank not reaching a threshold pressure level upon completion of a threshold duration during a prior engine operation under the first condition (col. 14, lines 5-20 discloses that corrective action would flutter the CPV, 158, and run more diagnostics.  This would happen at 328, after fig. 5 and fig. 6 diagnostics are run), during a second condition, actuating the purge system valve to a second position to route contaminants from the ejector to an engine intake manifold downstream of a throttle (fig. 1 shows a valve 158 that would allow for this operation shown at least at 320 and 316.  The fluttering of the CPV’s would result in this routing.).
Regarding claim 13 which depends from claim 12, Dudar discloses wherein the first condition includes engine operation under boosted conditions (314 decides whether conditions are boosted or not) with the intake compressor operating to supply pressurized air to the engine intake manifold, and the second condition includes engine operation under naturally aspirated conditions with the intake compressor disabled and a lower than threshold pressure at the engine intake manifold.
Regarding claim 14 which depends from claim 12, Dudar discloses wherein the routing of contaminants from the ejector to the engine intake manifold is carried out in response to detection of blockage in one of the ejector and a check valve positioned between a canister purge valve (CPV) in the purge line and the ejector during a diagnostic routine of a purge system (col. 1, lines 30-50 discloses how these diagnostics in part deal with blockages due to the check valves).

Allowable Subject Matter
Claims 17-20 are allowed.
Claims 4 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claims require a two way valve that is connected between the ejector and the intake which allows the ejector to either receive air from upstream of the throttle or downstream of the throttle via the second purge passage.  A valve providing this connection to the ejector is not found to be placed in this location and actuated in the required manner.  This overcomes the prior and is allowable.
Response to Arguments
Applicant's arguments filed 04/29/22 have been fully considered but they are not persuasive.  Applicant argues on pages 9 and 10 that the Dudar reference does not indicate blockage as required by the claims due to monitored fuel tank pressures.  Figures 5 and 6 are both diagnostics that evaluate degradation of a check valve in the purge system.  That degradation includes blocking by being stuck closed or stuck open.  The pressures are monitored so as to determine which kind of degradation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747